           Case 3:17-cv-00576-MMD-WGC Document 77 Filed 05/18/20 Page 1 of 2



 1   JAKUB P. MEDRALA, ESQ.
     Nevada Bar No. 12822
 2   The Medrala Law Firm Prof. LLC
     1091 S. Cimarron Road, Suite A-1
 3   Las Vegas, Nevada 89145
     (702) 475-8884
 4   (702) 938-8625 Facsimile
     jmedrala@medralaw.com
 5   Attorney for Plaintiffs

 6
                                   UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
      URSZULA BRUMER, an Individual, and
 9    MALGORZATA KASPRZAK-GUZEK, an                       CASE NO.: 3:17-cv-00576-MMD-WGC
      Individual,
10
                     Plaintiffs,
11                                                             STIPULATION TO EXTEND
                                   vs.                       PLAINTIFFS’ DEADLINE TO FILE
12                                                            RESPONSES TO DEFENDANT’S
      LAURIE GRAY, an Individual,                           MOTION IN LIMINE #1 AND MOTION
13                                                                   IN LIMINE #2
                     Defendant.
14          IT IS STIPULATED AND AGREED, by and between Plaintiffs URSZULA BRUMER

15   and MALGORZATA KASPRZAK-GUZEK, and Defendant LAURIE GRAY, that the deadline

16   for the Plaintiffs to file their responses to Defendant’s Motion in Limine #1 to Preclude Plaintiffs’

17   Claims for Future Damages (ECF No. 75), and Defendant’s Motion in Limine #2 to Exclude

18   Unsupported Damages Claims (ECF No. 74) currently set for May 18, 2020, shall be continued

19   to May 28, 2020.

20
     ///
21
     ///
22
     ///
23

24

25                                                    1

26
         Case 3:17-cv-00576-MMD-WGC Document 77 Filed 05/18/20 Page 2 of 2



 1   Dated this 15th day of May 2020.    Dated this 15th day of May 2020.

 2   /s/ Jakub P. Medrala                 /s/ Christina Mundy-Mamer
     _____________________________        ___________________________
 3   Jakub P. Medrala, Esq.               M. Caleb Meyer, Esq.
     1091 S. Cimarron Road, Suite A-1     Nevada Bar No. 13379
 4   Las Vegas, Nevada 89145              Renee M. Finch, Esq.
     Attorney for Plaintiffs              Nevada Bar No. 13118
 5                                        Christina Mundy-Mamer, Esq.
                                          Nevada Bar No. 13181
 6                                        8945 West Russell Road, Suite 300
                                          Las Vegas, Nevada 89148
 7                                        Attorneys for Defendant

 8

 9

10

11                                      ORDER

12   IT IS SO ORDERED.

13          May 18, 2020
     DATED: __________

14
                                        ____________________________________
15                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25                                        2

26
